Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art made of record fails to disclose or suggest the apparatus of an impedance injection unit connected to a power transmission line, particularly including “wherein the controller adaptively commands the power switching assembly using a single control loop to inject the correcting impedance into the power transmission line” in combination with the remaining elements as recited in the claim.
With respect to claim 10, the prior art made of record fails to disclose or suggest the apparatus of an impedance injection unit connected to a power transmission line that is part of a power grid, particularly including “wherein the controller executes the instructions contained in the memory to adaptively control, using a single control loop, the phase locked loop, the power switching assembly, and the pulse width modulator to inject the impedance onto the power transmission line in response to dynamics of the power transmission line” in combination with the remaining elements as recited in the claim.
With respect to claim 13, the prior art made of record fails to disclose or suggest the method for stabilizing power flow of a power transmission line by an impedance injection unit that includes a controller and a DC capacitor that stores energy to be injected, particularly including “adaptively adjusting, by the controller using a single control loop, the correcting impedance by recursively adjusting parameters of the impedance injection unit; and injecting the correcting impedance onto the power transmission line” in combination with the remaining elements as recited in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED E FINCH III whose telephone number is (571)270-7883. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/FRED E FINCH III/Primary Examiner, Art Unit 2838